Allowability Notice
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given by Tait Swanson on 6/8/2021.  

IN THE CLAIMS dated 5/3/2021, the examiner has amended the claims as follows:
(Note that the symbols “--” before and after a portion of a claim to be changed are used to designate the beginning and end of that claim portion - they are not to be interpreted as part of an amendment or included in the final claim set)

Cancel Claims 17-20
In Claim 4, lines 3-4, change “is at least part of the evaporator section” to -- is a part of the evaporator section --
In Claim 14, delete “in the third control mode” from the end of the claim such that “to a superheater controller in the third control mode.” becomes -- to a superheater controller. --

Allowable Subject Matter
2.	Claims 1-7 and 9-16 are allowed.
The following is an examiner’s statement for reason of allowance:

Regarding Claims 1-5: Independent Claim 1 was indicated as allowable in the Final Rejection filed 2/3/2021 and dependent Claim 4 as amended has no remaining issues or rejections. Independent Claim 1 and dependent Claims 2-5 are consequently allowed. 

Regarding Claims 6-7 and 9-16: The amendments made to these claims have obviated the 112(a) rejections previously set for Claims 6-7 and 9-16 - those 112(a) rejections have been withdrawn accordingly. Furthermore, Independent Claim 6 as amended in neither anticipated nor rendered obvious by any known prior art. Claim 6 now specifies that there are three distinct control modes that proceed in succession. The particulars of these control modes, which include a specific filling control mode of a start-up procedure that is to occur before the other two control modes, in combination with the other limitations of the claim are not taught by the prior art of Olia et al. (US 2015/0176878 Al) or Coll et al. (US 2003/0213246 Al) (which were previously relied upon in the 103 rejection for Claim 6) and no motivation would have existed to have further modified the combined method of Olia et al. and Coll et al. to arrive at a method that comprises each and every method step as is now claimed in Claim 6. Independent Claim 6 and dependent Claims 7 and 9-16 are consequently allowed. 
Note that while the above reasons have contributed to the decision on allowability, every word and limitation in the claims have contributed to the decision on allowability.  

Conclusion
3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN W JOHNSON whose telephone number is (571)272-8523.  The examiner can normally be reached on M-F, 7:30-5:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve McAllister can be reached on 571-272-6785.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BENJAMIN W JOHNSON/Examiner, Art Unit 3762                                                                                                                                                                                                        6/8/2021

/STEVEN B MCALLISTER/Supervisory Patent Examiner, Art Unit 3762